Case 6:18-cv-00862-RBD-DCI Document 276-1 Filed 10/26/20 Page 1 of 1 PageID 9205




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


    FEDERAL TRADE COMMISSION,

                          Plaintiff,

    vs.                                                  Case no. 6:18-cv-862-ORL-37DCI

    MOBE LTD., et al.

                          Defendants.
                                                 /

          NOTICE OF NO OPPOSITION TO REPORT AND RECOMMENDATION
                REGARDING RECEIVER'S FIFTH FEE APPLICATION

            Defendant, Matthew Lloyd McPhee, advises he does not object to the October 23,

    2020, Report and Recommendation (doc. no. 270) ("R & R"), and agrees the Court may

    enter an order approving the R & R prior to the conclusion of the 14-day period. McPhee

    also authorizes the Receiver to file this document with the Court.



                                                 /s/ Matthew Lloyd McPhee
                                                 Matthew Lloyd McPhee
